Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
 2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 23 September 2021 has been entered. 

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 23 September 2021 has been considered by the Examiner. 


Status of Claims 


Response to Arguments
5. 	Applicant’s arguments dated 23 September 2021, referred to herein as “the Arguments”, has been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed the amended claims within the updated text below.

Claim Rejections - 35 USC § 103
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7. 	Claims 1, 4, 5, 8, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin (US 2018/0360310 A1, referred to herein as “Berlin-310”) in view of Yessik (US Patent No. 4,862,888).
Regarding claim 1, Berlin-310 teaches a system for treatment of glaucoma comprising (fiber-optic probe 23 for treating glaucoma [0009, 0063]): 
an excimer laser ([0056, 0111]); 
a fiber probe, the fiber probe attachable to the excimer laser to treat a subject having glaucoma by delivering shots from the excimer laser (fiber-optic probe 23 [0065, 0135]), wherein each of the shots delivered from the excimer laser comprises pulses of photoablative energy (pulses of photoablative laser energy [0064, 0135]);

a processor (processor 1405 [0156])
Berlin-310 does not explicitly teach a plurality of fiber probes. The Examiner respectfully submits, as Berlin-310 teaches a fiber probe ([0065]), configuring the number of fiber probes would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Berlin-310 does not explicitly teach the processor configured to: 
receive a first signal from a user interface based on a first user input, wherein the first signal is indicative of a first user specified number of maximum shots deliverable by a first fiber probe of the plurality of fiber probes, cause the display to show the first user specified number of maximum shots, monitor a first number of shots delivered by the first fiber probe, cause the display to show the first number of shots delivered by the first fiber probe, 
receive a second signal from the user interface based on a second user input, wherein the second signal is indicative of a second user specified number of maximum shots deliverable by a second fiber probe of the plurality of fiber probes, wherein the first user specified number is different from the second user specified number, and 
cause the display to show the second user specified number of maximum shots.
The prior art by Yessik is analogous to Berlin-310, as they both teach the use of ophthalmic laser devices ([abstract]). 
Yessik teaches the processor configured to: 

receive a second signal from the user interface based on a second user input (control panel 58 is a display device that is used to communicate signals with and/or set parameters for the laser [column 8 lines 31-53, FIG. 5]), wherein the second signal is indicative of a second user specified number of maximum shots deliverable by a second fiber probe of the plurality of fiber probes (the LED readout 136 displays the specified number of maximum pulses that are desired by the surgeon [column 8 lines 31-53, FIG. 5]. In this case, Yessik’s control panel 58 can display and control the pulse parameters of Berlin-310’s second fiber probe when attached to the laser device [column 8 lines 31-53, FIG. 5]), wherein the first user specified number is different from the second user 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify each of Berlin-310’s laser probes to be monitored by an interface that counts the number of pulses currently fired and sets a maximum number of pulses for treatment, as taught by Yessik. The advantage of such modification will allow the user to track the progress of the laser treatment in real time. 
Regarding claim 4, Berlin-310 teaches wherein a delivery tip of the first fiber probe (probe tip [0054]) comprises an optical fiber jacketed in a metal (outer metal sleeve [0065]). 
Regarding claim 5, Berlin-310 teaches wherein the metal is stainless steel ([0065]).
Regarding claim 8, Berlin-310 teaches wherein an interactive user interface is communicatively coupled to the processor for programming each of the plurality of fiber probes (computer system 400 / 1401 comprises a user interface 413 / 1440 for controlling the laser probe [0079, 0170-0171]). 
Regarding claim 23, Yessik teaches wherein the processor is further configured to receive a third signal from the user interface base on a third user input, wherein the third signal is indicative of at least one of a pulse width or an amplitude of the laser (pulse width is displayed on the LED readout 133 and can be adjusted in increments by the surgeon [column 5 lines 48-56, column 8 lines 31-53, FIG. 5]). 
Regarding claim 27, Berlin-310 teaches a system (excimer laser [0056, 0111]) comprising: 
an excimer laser ([0056, 0111]); 

a display (display device 407 / 1435 [0015, 0072-0073, 0170]); and
 a processor (processor 1405 [0156]).
Berlin-310 does not explicitly teach the processor configured to: 
monitor a first number of shots delivered by a first fiber probe of the at least one probe,
 cause the display to show the first number of shots delivered by the first fiber probe, 
monitor a second number of shots delivered by a second probe of the at least one probe, wherein the first number of shots delivered is different from the second number of shots delivered, and 
cause the display to show the second number of shots delivered by the second fiber probe. 
The Examiner respectfully submits, as Berlin-310 teaches the use of a fiber probe ([0065]), configuring the number of fiber probes would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
The prior art by Yessik is analogous to Berlin-310, as they both teach the use of ophthalmic laser devices ([abstract]). 

monitor a first number of shots delivered by a first fiber probe of the at least one probe (the LED readout 136 displays or counts the number of pulses that have already been delivered by the laser [column 8 lines 31-53, FIG. 5]),
 cause the display to show the first number of shots delivered by the first fiber probe (the LED readout 136 displays or counts the number of pulses that have already been delivered by the laser [column 8 lines 31-53, FIG. 5]), 
monitor a second number of shots delivered by a second probe of the at least one probe (the LED readout 136 displays or counts the number of pulses that have already been delivered by the laser [column 8 lines 31-53, FIG. 5]. In this case, Yessik’s control panel 58 can display and control the pulse parameters of Berlin-310’s second fiber probe when attached to the laser device [column 8 lines 31-53, FIG. 5]), wherein the first number of shots delivered is different from the second number of shots delivered (the surgeon can manually set a different number of maximum pulses each time a different probe is attached to the laser device [column 8 lines 31-53, FIG. 5]), and 
cause the display to show the second number of shots delivered by the second fiber probe (the LED readout 136 displays or counts the number of pulses that have already been delivered by the laser [column 8 lines 31-53, FIG. 5]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify each of Berlin-310’s laser probes to be monitored by an interface that counts the number of pulses currently fired and sets a maximum number of pulses for treatment, as taught by Yessik. The . 

8. 	Claims 2-3, 20, 24-26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin-310 in view of Yessik, and further in view of Neuberger (2015/0305811 A1, referred to herein as “Neuberger-811”).
Regarding claim 2, Berlin-310 in view of Yessik suggest the system of claim 1. Berlin-310 and Yessik do not explicitly teach wherein the first user specified number of maximum shots is a variable number programmable within a range from a minimum to a maximum. 
The prior art by Neuberger-811 is analogous to Berlin-310, as they both teach the use of ophthalmic laser devices ([0006-0007]).  
Neuberger-811 teaches wherein the first user specified number of maximum shots is a variable number programmable within a range from a minimum to a maximum (1 to 100 pulses can be programmed [0054]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the pulses suggested by Berlin-310 in view of Yessik to be programmed from a minimum to a maximum, as taught by Neuberger-811. The advantage of such modification will prevent the possibility of overworking or overheating the laser device due to firing too many pulses at one time. 
Regarding claim 3, Neuberger-811 teaches wherein the first user specified number of maximum shots is greater than about 10 shots per eye (1 to 100 pulses [0054]).

Regarding claim 24, Neuberger-811 teaches wherein each of the plurality of fiber probes is associated with a predefined limit for a maximum number of shots deliverable (the predefined limit is a max of 100 pulses [0054]). 
Regarding claim 25, Neuberger-811 teaches wherein the first user specified number of maximum shots is set at or below a first predefined limit for the maximum number of shots deliverable for the first fiber probe (the specified number of shots can be set at or below the predefined limit of 100 pulses [0054]), and wherein the second user specified number of maximum shots is set at or below a second predefined limit for the maximum number of shots deliverable for the second fiber probe (the specified number of shots can be set at or below the predefined limit of 100 pulses [0054]. In this case, Berlin-310’s second probe would be attached to the laser device [see claim 1 above] and Neuberger-811’s interface would then program the specified number of shots at or below the maximum of 100 pulses [0054]). 
Regarding claim 26, Neuberger-811 teaches wherein the first user specified number of maximum shots is selected from a predefined range of shots deliverable set by a manufacturer of the first fiber probe (its inherent that the laser’s capability of firing only 1 to 100 pulses was designed by the manufacturer [0054]. This is considered inherent, as the surgeon would not know that the laser is only limited from 1-100 pulses if the manufacturer did not establish it beforehand [0054]).

The prior art by Neuberger-811 is analogous to Berlin-310, as they both teach the use of ophthalmic laser devices ([0006-0007]).  
Neuberger-811 teaches wherein the first number of shots delivered by the first probe is limited based on a specified number of maximum shots deliverable set by a manufacturer of the first fiber probe (its inherent that the laser’s capability of firing only 1 to 100 pulses was designed by the manufacturer [0054]. This is considered inherent, as the surgeon would not know that the laser is only limited from 1-100 pulses if the manufacturer did not establish it beforehand [0054]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the laser suggested by Berlin-310 in view of Yessik to comprise a limited range of maximum pulses designed by a manufacturer, as taught by Neuberger-811. The advantage of such modification will prevent the possibility of overworking or overheating the laser device due to firing too many pulses at one time.
Regarding claim 29, Neuberger-811 teaches wherein the first fiber probe is associated with a predefined limit for a maximum number of shots deliverable (the predefined limit is a maximum of 100 pulses [0054]). 
Regarding claim 30, Berlin-310 teaches a system (excimer laser [0056, 0111]) comprising: 

a fiber probe attachable to the excimer laser and configured to deliver shots from the excimer laser (fiber-optic probe 23 [0065, 0135]), wherein each of the plurality of fiber probes is further configured to deliver a variable number of shots ([0135]), and further wherein each of the shots delivered from the excimer laser comprises pulses of photoablative energy ([0064, 0065, 0135-0136]); 
a display (display device 407 / 1435 [0015, 0072-0073, 0170]); and 
a processor (processor 1405 [0156]).
Berlin-310 does not explicitly teach a plurality of fiber probes. The Examiner respectfully submits, as Berlin-310 teaches a fiber probe ([0065]), configuring the number of fiber probes would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Berlin-310 does not explicitly teach wherein the variable number of shots are programmable within a range from a minimum to a maximum; and 
 the processor configured to: 
receive a first signal from a user interface based on a first user input, wherein the first signal is indicative of a first user specified number of maximum shots deliverable by a first fiber probe of the at least one fiber probe, cause the display to show the first user specified number of maximum shots, 
receive a second signal from the user interface based on a second user input, wherein the second signal is indicative of a second user specified number of maximum shots deliverable by a second fiber probe of the at least one fiber probe, wherein the 
The prior art by Yessik is analogous to Berlin-310, as they both teach the use of ophthalmic laser devices ([abstract]). 
Yessik teaches the processor configured to: 
receive a first signal from a user interface based on a first user input (control panel 58 is a display device that is used to communicate signals with and/or set parameters for the laser [column 8 lines 31-53, FIG. 5]) , wherein the first signal is indicative of a first user specified number of maximum shots deliverable by a first fiber probe of the plurality of fiber probes (LED readout 133 displays the specified number of maximum pulses that are desired by the surgeon [column 8 lines 31-53, FIG. 5]), cause the display to show the first user specified number of maximum shots (LED readout 133 displays the specified number of maximum pulses that are desired by the surgeon [column 8 lines 31-53, FIG. 5]), 
receive a second signal from the user interface based on a second user input (control panel 58 is a display device that is used to communicate signals with and/or set parameters for the laser [column 8 lines 31-53, FIG. 5]), wherein the second signal is indicative of a second user specified number of maximum shots deliverable by a second fiber probe of the plurality of fiber probes (the LED readout 136 displays the specified number of maximum pulses that are desired by the surgeon [column 8 lines 31-53, FIG. 5]. In this case, Yessik’s control panel 58 can display and control the pulse parameters of Berlin-310’s second fiber probe when attached to the laser device [column 8 lines 31-53, FIG. 5]), wherein the first user specified number is different from the second user 
The prior art by Neuberger-811 is analogous to Berlin-310, as they both teach the use of ophthalmic laser devices ([0006-0007]).  
Neuberger-811 teaches wherein the variable number of shots are programmable within a range from a minimum to a maximum (1 to 100 pulses can be programmed [0054]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify each of Berlin-310’s laser probes to be monitored by an interface that counts the number of pulses currently fired and sets a maximum number of pulses for treatment, as taught by Yessik. The advantage of such modification will allow the user to track the progress of the laser treatment in real time. Furthermore, it would have been obvious to a person having ordinary skill in the art to modify the pulses suggested by Berlin-310 in view of Yessik to be programmed from a minimum to a maximum, as taught by Neuberger-811. The advantage of such modification will prevent the possibility of overworking or overheating the laser device due to firing too many pulses at one time. 
Regarding claim 31, Neuberger-811 teaches wherein the user specified number of maximum shots is at least 12 shots (1 to 100 pulses [0054]).

s 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin-310 in view of Yessik, and further in view of Berlin (US 2008/0082078 A1, referred to herein as “Berlin-078”).
Regarding claim 6, Berlin-310 in view of Yessik suggests the system of claim 4. Berlin-310 and Yessik do not explicitly teach wherein the delivery tip is beveled.  
The prior art by Berlin-078 is analogous to Berlin-310, as they both teach lasers for treating glaucoma ([0030, 0062]). 
Berlin-078 teaches wherein the delivery tip is beveled ([0068]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the delivery tip suggested by Berlin-310 in view of Yessik to be beveled, as taught by Berlin-078. The advantage of such modification may help form the laser beam into a desired shape for treatment. 
Regarding claim 7, Berlin-078 teaches wherein the excimer laser is a xenon chloride laser ([0078]).

10. 	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin-310 in view of Yessik, and further in view of Neuberger (US 2013/0041357 A1, referred to herein as “Neuberger-357”). 
Regarding claim 21, Berlin-310 in view of Yessik suggests the system of claim 1. Berlin-310 and Yessik do not explicitly teach wherein each of the plurality of fiber probes comprises a tag that is indicative of operability. 
The prior art by Neuberger-357 is analogous to Berlin-310, as they both teach laser systems for treating the eye ([abstract, 0003]). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the plurality of fiber probes suggested by Berlin-310 in view of Yessik to comprise an RFID tag, as taught by Neuberger-357. The advantage of such modification will ensure safety by detecting possible breakages or leaks of the optical fiber probe. 
Regarding claim 22, Neuberger-357 teaches wherein the tag comprises a radio frequency identification (RFID) tag ([0037]). 

Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
12. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792